DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office Action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on 21 June 2021 has been entered.

Response to Amendment
Examiner acknowledges Applicant’s response filed 21 June 2021 containing amendments to the claims and remarks.
Claims 1, 3-19, 21, and 22 are pending.  Claims 21 and 22 are newly added.  Claims 13-19 are withdrawn as being directed to a nonelected invention.  Consequently, only claims 1, 3-12, 21, and 22 are pending for examination.
The previous rejection of claims 1 and 3-12 under 35 U.S.C. 103 is maintained.  Likewise, newly added claims 21 and 22 are rejected under 35 U.S.C. 103.  Finally, two additional grounds for rejection of claims 1, 3-12, 21, and 22 are entered under 35 U.S.C. 103.  The rejections follow.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 6-10, 12, 21, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Pitchford (US 3,728,252).
With respect to claims 1, 6-10, 21, and 22, Pitchford discloses a method for upgrading a petroleum hydrocarbon comprising contacting a petroleum hydrocarbon feed with a catalyst to form an upgraded petroleum hydrocarbon (see Pitchford, Abstract), wherein the catalyst comprises catalytic oxidized metal material comprising molybdenum, tungsten, nickel, cobalt, copper, iron, zinc, and mixtures thereof (see Pitchford, column 2, lines 55-60).  
Pitchford does not disclose, in a single embodiment, wherein the catalytic oxidized metals include iron, copper, and cobalt.
However, Pitchford clearly discloses wherein the catalytic oxidized metals may comprise mixtures of various metals including iron, cobalt, and copper (see Pitchford, column 2, lines 55-60).  Thus, claims 1, 2, 6-10, 21, and 22 are unpatentable over the disclosure of Pitchford.  “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.”  In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).
With respect to claim 12, inasmuch as Pitchford discloses the same method carried out under the same conditions and using the same catalyst materials on the same petroleum hydrocarbon feeds, then the person having ordinary skill in the art would readily expect the results obtained to likewise be the same as those specified in the claimed method, including an upgraded petroleum hydrocarbon having a lesser viscosity than the feed.  “[I]n considering the disclosure of a reference, it is proper to take into account not only specific teachings of the reference but also the inferences which one skilled in the art would In re Preda, 401 F.2d 825, 826, 159 USPQ 342, 344 (CCPA 1968)
Claims 3-5 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Pitchford (US 3,728,252) in view of Ding (US 2017/0349846).
With respect to claims 3-5 and 11, see discussion supra at paragraph 9.
Pitchford does not explicitly disclose wherein the catalyst comprises a mesoporous support material.
However, Pitchford discloses wherein the catalyst may include a support material comprising alumina (see Pitchford, column 3, lines 1-5).  In this regard, Ding discloses a method for upgrading heavy oils (see Ding, Abstract), such method including use of a catalyst comprising mesoporous alumina (see Ding, paragraph [0044]).  Ding explains that such material is beneficial because the larger pore channels facilitate larger molecules being transferred into and out of the catalyst, resulting in higher catalytic activity, longer catalyst life, or both (see Ding, paragraph [0044]).
Therefore, the person having ordinary skill in the art would have been motivated to modify the method of Pitchford to provide for use of a mesoporous alumina support material, such modification being beneficial for achieving the same higher catalyst activity and longer catalyst life noted by Ding.
Finally, the person having ordinary skill in the art would have had a reasonable expectation of success in modifying the method of Pitchford as described above because Pitchford and Ding are both directed to methods for upgrading heavy petroleum hydrocarbons.
Claims 1, 6-10, 12, 21, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson (US 2,799,626).
With respect to claims 1, 6-10, 21, and 22, Johnson discloses a method for upgrading a petroleum hydrocarbon comprising contacting a petroleum hydrocarbon feed with a catalyst to form an upgraded petroleum hydrocarbon (see Johnson, column 1, lines 15-28), wherein the catalyst comprises oxides of iron, copper, and cobalt (see Johnson, column 10, lines 21-23 and 32).  The API gravity of the petroleum hydrocarbon feed may be less than 40 degrees (see Johnson, column 1, lines 36-39).  The petroleum hydrocarbon may be crude oils, heavy hydrocarbon oils, and residual hydrocarbon fractions (see Johnson, column 1, line 36) and the upgraded petroleum hydrocarbon has a greater API gravity than the petroleum hydrocarbon feedstock (see Johnson, column 7, lines 67-69).  The contacting temperature is in a range of 750°F to 1050°F (399°C to 566°C) (see Johnson, column 10, lines 1-2).
Johnson does not explicitly disclose wherein the catalytic oxidized metals include a combination of iron, copper, and cobalt.
However, Johnson clearly discloses wherein the catalytic oxidized metals may “oxides of copper, iron, and cobalt” (see Johnson, column 10, line 32).  Thus, claims 1, 6-10, 21, and 22 are unpatentable over the disclosure of Johnson.  “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.”  In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).
With respect to claim 12, inasmuch as Johnson discloses the same method carried out under the same conditions and using the same catalyst materials on the same petroleum hydrocarbon feeds, then the person having ordinary skill in the art would readily expect the results obtained to likewise be the same as those specified in the claimed method, including In re Preda, 401 F.2d 825, 826, 159 USPQ 342, 344 (CCPA 1968)
Claims 3-5 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson (US 2,799,626) in view of Ding (US 2017/0349846).
With respect to claims 3-5 and 11, see discussion supra at paragraph 14.
Johnson does not explicitly disclose wherein the catalyst comprises a mesoporous support material.
However, Johnson discloses wherein the catalyst may include a support material comprising silica-alumina (see Johnson, column 10, line 24).  In this regard, Ding discloses a method for upgrading heavy oils (see Ding, Abstract), such method including use of a catalyst comprising mesoporous alumina (see Ding, paragraph [0044]).  Ding explains that such material is beneficial because the larger pore channels facilitate larger molecules being transferred into and out of the catalyst, resulting in higher catalytic activity, longer catalyst life, or both (see Ding, paragraph [0044]).
Therefore, the person having ordinary skill in the art would have been motivated to modify the method of Johnson to provide for use of a mesoporous alumina support material, such modification being beneficial for achieving the same higher catalyst activity and longer catalyst life noted by Ding.
Finally, the person having ordinary skill in the art would have had a reasonable expectation of success in modifying the method of Johnson as described above because .
Claims 1, 6-10, 12, 21, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Tang (US 2006/0016723).
With respect to claims 1, 6-10, 21, and 22, Tang discloses a method for upgrading a petroleum hydrocarbon comprising contacting a petroleum hydrocarbon feed with a catalyst to form an upgraded petroleum hydrocarbon (see Tang, Abstract), wherein the catalyst comprises catalytic oxidized metal material comprising silver, copper, manganese, lead, nickel, cobalt, and iron (see Tang, paragraph [0061]).  The API gravity of the petroleum hydrocarbon feed may be less than 40 degrees (see Tang, paragraph [0126]).  The petroleum hydrocarbon may be crude oils, heavy hydrocarbon oils, and residual hydrocarbon fractions (see Tang, paragraphs [0010], [0048], and [0049]) and the upgraded petroleum hydrocarbon has a greater API gravity than the petroleum hydrocarbon feedstock (see Tang, paragraph [0126]).  The contacting temperature may be 350°C (see Tang, paragraph [0126]).
Tang does not disclose, in a single embodiment, wherein the catalytic oxidized metals include iron, copper, and cobalt.
However, Tang clearly discloses wherein the catalytic oxidized metals may comprise mixtures of various metals including iron, cobalt, and copper (see Tang, paragraphs [0061] and [0062]).  Thus, claims 1, 2, 6-10, 21, and 22 are unpatentable over the disclosure of Tang. 
With respect to claim 12, Tang discloses wherein the upgraded hydrocarbon has a lower viscosity than the feed (see Tang, paragraph [0126]).
Claims 3-5 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Tang (US 2006/0016723) in view of Ding (US 2017/0349846).
With respect to claims 3-5 and 11, see discussion supra at paragraph 19.
Tang does not explicitly disclose wherein the catalyst comprises a mesoporous support material.
However, Tang discloses wherein the catalyst may include a material comprising alumina (see Tang, paragraph [0072]).  In this regard, Ding discloses a method for upgrading heavy oils (see Ding, Abstract), such method including use of a catalyst comprising mesoporous alumina (see Ding, paragraph [0044]).  Ding explains that such material is beneficial because the larger pore channels facilitate larger molecules being transferred into and out of the catalyst, resulting in higher catalytic activity, longer catalyst life, or both (see Ding, paragraph [0044]).
Therefore, the person having ordinary skill in the art would have been motivated to modify the method of Tang to provide for use of a mesoporous alumina support material, such modification being beneficial for achieving the same higher catalyst activity and longer catalyst life noted by Ding.
Finally, the person having ordinary skill in the art would have had a reasonable expectation of success in modifying the method of Tang as described above because Tang and Ding are both directed to methods for upgrading heavy petroleum hydrocarbons.

Response to Arguments
Applicant’s arguments filed 21 June 2021 have been fully considered but they are not persuasive.
Examiner understands Applicant’s arguments to be:
Pitchford does not contemplate in a single embodiment the use of oxidized metal materials comprising greater than 99 wt% oxidized iron, oxidized cobalt, and oxidized copper.
  
With respect to Applicant’s argument, Pitchford clearly discloses wherein the catalytic oxidized metals may comprise mixtures of various metals including iron, cobalt, and copper (see Pitchford, column 2, lines 55-60).  Thus, claims 1, 2, and 6-10, are unpatentable over the disclosure of Pitchford.  “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.”  In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Randy Boyer whose telephone number is (571) 272-7113.  The examiner can normally be reached Monday through Friday from 10:00 A.M. to 7:00 P.M. (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Prem C. Singh, can be reached at (571) 272-6381.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.


/Randy Boyer/
Primary Examiner, Art Unit 1771